Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed April 11, 2022.
Claims 28-31, 34, 37 and 38 have been amended.  New claims 41-47 are acknowledged.  
Claims 28-47 are pending in the instant application.
This application contains claims 37-40 drawn to an invention nonelected without traverse in the response filed on July 27, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Claims 28-36 and 41-47 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the previous Office Actions mailed December 10, 2021, claims 28-36 were rejected under 35 U.S.C. 103 as being unpatentable over Leuenberger et al. (PLOS One, 2013 Vol. 8:pages 1-9, plus Supplementary Tables).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed April 11, 2022 and in favor of the new 35 USC § 103 rejections below for obviousness:


Claim Rejections - 35 USC § 112
In the previous Office Actions mailed December 10, 2021, claim 29 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn in view of Applicant’s Amendment to claim 29 filed April 11, 2022. 


Applicant’s Amendment filed April 11, 2022 necessitated a new grounds of rejection(s) as presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28-36 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Leuenberger et al. (PLOS One, 2013 Vol. 8:pages 1-9, plus Supplementary Tables) (hereinafter, “Leuenberger”) in view of Kannan et al. (Transfusion, 2010 Vol. 50:1581-1588) and Doss et al. (BMC Genomics, 2015 Vol. 16:952, pages 1-16) (all references submitted and made of record in the Information Disclosure Statement filed May 15, 2019).
The claims are drawn to a method of detecting an autologous blood transfusion or blood doping in a subject suspected of doping, the method comprising: a. isolating a blood sample from the subject; and b. measuring the expression level of at least one storage specific transcript in the subject’s red blood  cell transcriptome to determine whether the expression level is altered when compared to that the expression level of the at least one storage-specific transcript in control red blood cell transcriptome
The present Specification discloses:
As used herein, the term "storage-specific signature" refers to a set of at least one RNA molecule, where the level of the individual RNA molecule/s or RNase differs between a first physiological state or condition relative to their expression level in a second physiological state or condition, for example, between a fresh RBC sample and a stored RBC sample.

 The Examiner is interpreting “at least one storage-specific transcript” to be a RNA molecule. 
Leuenberger teaches a method of detecting autologous blood transfusions (ABT) or blood doping (the detection of ABT; Abstract) comprising: (a) isolating a blood sample from a subject (blood samples were obtained from subjects; Abstract); and (b) determining the presence of at least one RNA molecule associated with stored blood (plasma miRNA levels were analyzed, where subjects with ABT of stored blood had upregulated miRNAs compared to controls; Abstract), wherein differential expression of at least one RNA molecule associated with stored blood indicates the presence of ABT or blood doping (miRNAs with increased expression were present in samples from subjects with ABT compared to a non-transfused control group; Abstract).
Leuenberger further teaches wherein the expression of at least one of the RNA molecules is increased (expression of several miRNAs is increased; Abstract).
Leuenberger teaches the average Cq (quantification cycle) from plasma samples were obtained the day before (D-1) and at time point (D+1), after ABT.  See Supplementary Table S1.  Leuenberger discloses that miR-720 was measured and increased in subjects S3, S6 and S8.  See Supplementary Table S1, compare S3 (D-1) and (D+1); S6 (D-1) and (D+1); and S8 (D-1) and (D+1).
Leuenberger further teaches decreased expression levels of circulating miRNAs was observed after blood reinfusion, albeit not significantly.  See Supplementary Table S2, for example.
Leuenberger teaches the average Cq from plasma samples were obtained the day before (D-1) and at time point (D+1), after ABT.  See Supplementary Table S1.  Leuenberger discloses that miR-582-5p was measured and decreased in subjects S2, S5 and S9.  See Supplementary Table S1, compare S2 (D-1) and (D+1); S5 (D-1) and (D+1); and S9 (D-1) and (D+1).  
Leuenberger also demonstrated that after ABT, levels of three plasma miRNAs (miR-26b, miR-30b, miR-30c) increased up to three days after transfusion.
Leuenberger teaches total RNA, including miRNAs, was isolated from plasma of subject using the miRNA easy kit (Qiagen).  It is noted that the Qiagen miRNA easy kit includes miR-720, with the sequence of:  ucucgcuggggccucca (SEQ ID NO:31 of the present invention) and miR-582-5p  with the sequence of:  uuacaguuguucaaccaguuacu (SEQ ID NO:34 of the present invention) as evidenced by Qiagen Version 13-Human-List-EN (1).pdf downloaded from https://www.qiagen.com/us/resources/download.aspx?id=a1c123d9-fdb8-4fc7-b18b-c9782baec931&lang=en on December 22, 2020 (submitted and made of record in the Office Action filed December 31, 2020).
Regarding red blood cells (RBCs), Leuenberger teaches:
Blood Donation and Reinfusion - One full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53-60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4ºC in temperature-regulated refrigerators until reinfusion; and 

Our results were derived from whole blood samples at time points within hours and days after transfusion, when an adequate mixture of RBCs coming from the stored blood bag (280 mL packed RBCs, approximately 5-7% of total blood volume) and natural RBCs can be expected.

Regarding, stored samples versus fresh samples, Leuenberger teaches measurements of miRNA levels at various time points including, (D-1) (one day before blood reinfusion) and (D+1) (one day after blood transfusion/intervention).  The Examiner is interpreting D-1 as a fresh sample and D+1 or any point after D+1 to be a stored sample.  For further explanation, see Leuenberger’s study design at Figure 1.
It should be noted that the sample population of Leuenberger contain red blood cells (RBCs) (e.g. erythrocytes).  For example, the study of Leuenberger focuses on circulating micrornas as biomarkers for detection of ABT.  By nature, ABT is the collection and reinfusion of the patient’s own RBCs as evidenced by Joint United Kingdom (UK) Blood Transfusion and Tissue Transplantation Services Professional Advisory Committee downloaded from JPAC, autologous blood transfusion (collection and reinfusion of the patient’s own red blood cells) (transfusionguidelines.org) (submitted and made of record in the Office Action filed December 31, 2020).  
The study of Leuenberger reports that regarding blood donation and reinfusion:
One full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53-60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4ºC in temperature-regulated refrigerators until reinfusion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until reinfu-
sion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until reinfu-
sion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until one full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53–60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4uC in temperature-regulated refrigerators until reinfusion

During reinfusion, Leuenberger reports that plasma and serum miRNA levels were analyzed, however, these samples indeed contain a number of RBCs as reported by Table 5 of Leuenberger.  See hematological variable, “Ery” (erythrocytes).  In fact, Leuenberger is specific in reporting:
miR-486-5p is highly expressed in RBC… but does not increase after blood reinfusion, the release of miRNAs from destructed RBCs seems unlikely. In addition, our results were derived from whole blood samples at time points within hours and days after transfusion, when an adequate mixture of RBCs coming from the stored blood bag (280 mL packed RBCs, approximately 5-7% of total blood volume) and natural RBCs can be expected. Thus, even if hemolysis had occurred in the stored blood bag with subsequent reinfusion of released miRNAs, then their representation in whole blood would be low. 

This statement from Leuenberger confirms that the sample population contained at least 5% erythrocytes (see Table 5) and some degree of natural RBCs is expected in said population.  Furthermore, the sample population is not totally devoid of RBCs since Leuenberger reports that even if hemolysis had occurred in the stored blood bag, the subsequent reinfusion of released miRNAs due to hemolysis would be low, not absent, void or zero.  Therefore, the fact that Leuenberger reports some degree of erythrocyte content at Table 5 and since natural erythrocytes are expected, and since the present claims are so broad to include RBCs RNAs associated with and released under hemolysis, a person of ordinary skill in the art would believe that the sample population of Leuenberger is not completely and total devoid of red blood cells.
Furthermore, Leuenberger are specific that erythrocyte count was increased 1 day after blood reinfusion (Table 5), with no significant change observed in the control group.
Leuenberger do not teach measuring the expression level of at least one storage-specific transcript in the subject’s red blood cell transcriptome.  Also, Leuenberger do not teach wherein generating the subject’s or control RBC transcriptome comprises RNA sequencing.  
Kannan et al. teach that the transcriptome of erythrocytes changes significantly during storage. For example, the expression of miR-96, miR-150, miR-196a, and miR-197 during erythrocytes storage in vitro increased over time until the 20th day of storage and subsequently decreased.  
Doss et al. teach high-throughput sequencing to identify both short and long RNAs in mature erythrocytes.
Before the effective filing date of the claimed invention, new biomarkers for ABT were being discovered as an effective means to detect doping in sports.  There was a desire to design methods of detecting ABT as taught by Leuenberger.  A person of ordinary skill in the art would have been motivated to modify the teachings of Leuenberger to include the measurement of at least one storage-specific transcript in the subject’s red blood cell transcriptome since, at the time of invention, it was known that RBC storage is associated with significant changes in the RBC transcriptome and the complete transcriptome comprises mature erythrocytes that can provide unique insights into erythroid biology.  
Additionally, a person of ordinary skill in the art would have been motivated to modify the teachings of Leuenberger to include the measurement of at least one storage-specific transcript in the subject’s red blood cell transcriptome since, at the time of invention, Kannan et al. taught that mature RBCs have diverse population of miRNAs in such abundance that when miRNAs from whole blood were compared with that of individual blood cell types, the whole blood miRNA expression pattern was derived mainly from the mature RBC population.  In other words RBCs comprise the majority of cells in whole blood.
It would have been obvious have the RBC transcriptome of Kannan et al. comprise RNA sequencing for the purpose of developing storage signatures as taught by Doss et al.
A person of ordinary skill in the art would have expected reasonable success of measuring miRNAs in red blood cell transcriptome as taught and suggested by Kannan et al.
The teachings of Leuenberger in view of Kannan et al. represents an exact blueprint of how to successfully carry out the instant methods as claimed.  For the reasons outlined above, before the effective filing date of the claimed invention, the invention would have been prima facie obvious.


******
Claims 28-31, 34 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (Transfusion, 2010 Vol. 50:1581-1588) in view of Doss et al. (BMC Genomics, 2015 Vol. 16:952, pages 1-16) (both references submitted and made of record in the Information Disclosure Statement filed May 15, 2019).
The claims are as described above. 
Kannan et al. teaches a method of determining the quality of a red blood cell (RBC) storage sample (a profile of stored red blood cells miRNAs identified biomarkers of storage lesion (quality of a red blood cell storage sample); Abstract) comprising: (a) isolating an aliquot from the storage sample (RNA samples were collected from RBC bags; Abstract); and (b) determining the presence of at least one RNA molecule associated with storage lesion (several miRNAs were biomarkers associated with RBC storage lesions, where several RNAs were detected; Abstract); wherein differential expression of at least one RNA molecule associated with storage lesion is indicative of poor quality (four miRNAs were increased and indicated storage lesions of the RBC (indicative of poor quality); Abstract).
Kannan et al. further teaches wherein the method is repeated at various time points after storage (RNA samples from stored RBC bags were collected at days 0, 20, and 40; Abstract). 
Kannan et al. further teaches wherein the expression of at least one of the RNA molecules is increased (four miRNAs demonstrated an increase; Abstract). Kannan further teaches wherein the expression of at least one of the RNA molecules is decreased (four miRNAs demonstrated a decrease in expression during storage; Abstract).
Kannan et al. teach analysis included the nonapoptotic control miRNA, RUN48 and total RNA extraction from RBCs for miRNA profiling.
Kannan et al. do not teach wherein generating the subject’s or control RBC transcriptome comprises RNA sequencing.  
Doss et al. teach high-throughput sequencing to identify both short and long RNAs in mature erythrocytes.
Kannan et al. teach in vitro markers (e.g. miRNA molecules) of RBCs that could predict their performance after transfusion, but do not necessarily teach that isolating a blood sample from the subject and measuring the expression level of at least one storage specific transcript in the subject’s red blood  cell transcriptome to determine whether the expression level is altered when compared to that the expression level of the at least one storage-specific transcript in control red blood cell transcriptome will detect autologous blood transfusion or blood doping in a subject suspected of doping, however, the prior art to Kannan et al. discloses the same method steps as presently claimed.  Any underlying mechanism of action would naturally flow and be inherent to performing the method step.  See MPEP 2112 with respect to inherency.    
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method and the method taught by the prior art of Kannan et al.  In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed method is different from the method taught by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Before the effective filing date of the claimed invention, it was known that the transcriptome of erythrocytes changes significantly during blood storage.  
A person of ordinary skill in the art would have been motivated to devise the methods as presently claimed for the purpose of understanding transfusion medicine as taught and suggested by Kannan et al.
It would have been obvious have the RBC transcriptome of Kannan et al. comprise RNA sequencing for the purpose of developing storage signatures as taught by Doss et al.
A person of ordinary skill in the art would have expected reasonable success of measuring miRNAs in red blood cell transcriptome as taught and suggested by Kannan et al.
The teachings of Kannan et al. in view of Doss et al. represents an exact blueprint of how to successfully carry out the instant methods as claimed.  For the reasons outlined above, before the effective filing date of the claimed invention, the invention would have been prima facie obvious.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635